Citation Nr: 0416811	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-15 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation higher than 30 
percent for post-traumatic stress disorder (PTSD).   

2.  Entitlement to an effective date, prior to April 23, 
2001, for the grant of service connection for PTSD.  



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to June 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO granted entitlement to service 
connection PTSD and assigned an initial evaluation of 
30 percent from June 21, 2002.  The effective date was later 
revised and made retroactive to April 23, 2001.  The veteran 
has appealed both the evaluation and the effective date 
assigned for the disability.  

Simultaneously with the appeal as to the rating and effective 
date assigned for PTSD, the RO developed an appeal from 
rating decisions of December 2002 and May 2003 wherein, in 
pertinent part, the RO denied entitlement to service 
connection for headaches, dizziness, and polyneuropathy and 
carotid artery disease as secondary to service-connected 
diabetes mellitus, and denied entitlement to a total 
compensation rating based on individual unemployability 
(TDIU).  

A statement of the case addressing these matters was mailed 
to the veteran on February 9, 2004, together with a letter 
notifying him of the need to file a formal appeal; a VA Form 
9, Appeal to the Board of Veterans' Appeals, was enclosed.  
The letter stated that "[I]f we do not hear from you within 
[60 days from the date of the letter], we will close your 
case."  No substantive appeal was subsequently received.  In 
the absence of a timely substantive appeal, these issues are 
not before the Board and will not be addressed herein.  See 
Roy v. Brown, 5 Vet. App. 554, 556 (1993).   


FINDINGS OF FACT

1.  PTSD is manifested by nightmares, flashbacks, numbing of 
responses to stimuli, an exaggerated startle response, 
depression, anxiety, insomnia, memory loss and a reclusive 
lifestyle.  

2.  PTSD results in occupational and social impairment with 
deficiencies in most areas, including work, family relations, 
judgment, thinking and mood.  

3.  PTSD does not result in total occupational and social 
impairment, persistent delusions or hallucinations, grossly 
inappropriate behaviour, intermittent inability to perform 
activities of daily living, disorientation to time or place, 
or memory loss for names of close relatives, own occupation 
or own name.  

4.  The veteran filed an informal claim of entitlement to 
service connection for PTSD; he filed his formal claim in 
June 2002.

5.  By a rating decision of February 2003, the RO granted 
entitlement to service connection for PTSD; an effective date 
of April 23, 2001, has been assigned.  

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent for 
PTSD are met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. § 4.130, Code 9411 (2003).  

2.  The criteria for an effective date, prior to April 23, 
2001, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5110, 7104 (West 2002); 38 C.F.R. 
§ 3.400(a) and (b) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002), which, among other 
changes, expanded the notification and duty to assist 
obligations owed to claimants.  

The Veterans Claims Assistance Act of 2000 redefines VA 
obligations with respect to notice and duty to assist.  
Regulations implementing the VCAA were issued in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  The VCAA 
is applicable in this case since the veteran's claim was 
filed after November 9, 2000, and is not yet final.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply, 
which evidence VA will obtain on his or her behalf and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  

In the present case, the statement of the case and 
supplemental statements of the case set forth the law and 
regulations that are applicable to the appeal and explain why 
the RO denied the claims.  The statement of the case set 
forth the text of the VCAA regulations.  

In addition, the RO sent a letter to the veteran in -August 
2002 which explained the expanded VA notification and duty to 
assist obligations under the VCAA.  In particular, the letter 
informed the veteran of the evidence necessary to 
substantiate his claim and advised him that private or VA 
medical records would be obtained if he provided the names 
and addresses of all sources of treatment and the 
approximate dates of treatment.  

The letter explained that the RO would help him obtain 
evidence such as medical records, employment records, or 
records from Federal agencies if he furnished enough 
information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  

The decision of the United States Court of Appeals for 
Veteran Claims (CAVC) in Pelegrini, supra, held, in part, 
that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  The decision specified that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  

The new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
above-cited RO communications advised the claimant that 
he could submit additional evidence and he has been 
given numerous other opportunity to do so.  

The Board finds that both the timing and the content of the 
VCAA notice letters complies with the requirements of the law 
as found by the CAVC in Pelegrini.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

In the present case, all known Government evidence has been 
obtained.  The veteran has undergone a VA examination in 
connection with his claim.  He has been given opportunities 
to identify all other medical providers and submit available 
documentation related thereto.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
for a higher initial evaluation for PTSD may proceed, 
consistent with the VCAA.  

Accordingly, a remand of the appeal for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).  

As to the effective date issue, there is no dispute as to the 
essential facts required to resolve the issue of entitlement 
to an earlier effective date; hence the factual evidence is 
not dispositive of the appeal.  The issue is thus a legal 
one, the outcome of which is determined by the interpretation 
and application of the law and regulations.  The CAVC has 
held that the VCAA does not affect matters on appeal when the 
question is limited to statutory interpretation.  See 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law).  Consequently, the notice and duty to assist 
provisions of the VCAA do not appear to be applicable to the 
appeal as to the effective date issue.  


Criteria - Increased Rating for PTSD

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule).  
See 38 C.F.R. Part 4 (2003).  Separate diagnostic codes 
identify the various disabilities.  The percentage ratings 
contained in the rating schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from service-connected diseases and 
injuries in civil occupations.  38 U.S.C.A. § 1155 (West 
1992); 38 C.F.R. § 4.1 (2003).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  



In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2003).  

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects.  38 C.F.R. § 4.125 (2003).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability.  38 C.F.R. § 4.130 
(2003).  In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (2003).  

PTSD is rated under Diagnostic Code 9411 of the VA rating 
schedule, which requires application of the VA General Rating 
Formula for Mental Disorders, as set forth in 38 C.F.R. § 
4.130, effective November 7, 1996.  For ratings of 30 
percent, 50 percent, 70 percent and 100 percent, the General 
Rating Formula provides as follows:  

30 percent -- occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).  See 38 C.F.R. § 4.130, 
Diagnostic Code 9400.  

50 percent --  Occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing effective work and social 
relationships.

70 percent -- Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

100 percent -- Total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation or own name.  

The Global Assessment of Functioning (GAF) scale is a scale 
that reflects the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness" [citing the Diagnostic And Statistical Manual For 
Mental Disorders of the American Psychiatric Association (4th 
ed.), p.32.].  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2003), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2003).  All benefit of the 
doubt will be resolved in the appellant's favor.  38 C.F.R. § 
4.3 (2003).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  

Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).  
Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Criteria - Effective Date of Service Connection

The provisions of 38 U.S.C.A. § 5110 and its implementing VA 
regulation, 38 C.F.R. § 3.400 (2003), govern the assignment 
of effective dates of VA benefit awards.  The language of 
§ 5110(a) contains the following general provision:  

Unless specifically provided otherwise . 
. . the effective date of an award based 
on an original claim, a claim reopened 
after final adjudication, or a claim for 
increase of compensation . . . shall be 
fixed in accordance with the facts found, 
but shall not be earlier than the date of 
receipt of application therefor.  

With respect to compensation awards specifically, subsection 
(b)(1) of § 5110 provides as follows:

The effective date of an award of 
disability compensation to a veteran 
shall be the day following the date of 
discharge or release if application 
therefor is received within one year from 
such date of discharge or release.

If a claim is not received within one year after discharge or 
release, a subsequent compensation award shall be effective 
from the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2) (2003).  

In order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary, the 
law requires that a specific claim in the form prescribed by 
the Secretary must be filed.  38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2003).  Upon request made in 
person or in writing, the Secretary shall furnish, free of 
expense, all such printed instructions and forms as may be 
necessary in establishing the claim.  38 U.S.C.A. § 5102 
(West 2002). 

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  

If the formal claim is received within one year from the date 
it was sent to the claimant, it will be considered filed as 
of the date of the receipt of an informal claim.  38 C.F.R. 
§ 3.155(a) (2003).  A claim "means a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  Brannon v. West, 12 Vet. App. 32 (1998); 
38 C.F.R. § 3.1(p) (2003).  

Once a formal claim for compensation has been allowed, 
receipt of a VA hospitalization report, a record of VA 
treatment or a report of hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1) (2003); see also 38 C.F.R. § 
3.155(a) (2003).  

A "pending claim" is an application, formal or informal, 
which has not been finally adjudicated.  38 C.F.R. § 3.160(c) 
(2003).  A "finally adjudicated claim" is an application, 
formal or informal, which has been allowed or disallowed by 
the agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appeal.  
38 C.F.R. § 3.160(d) (2003); see also 38 C.F.R. §§ 20.1103, 
20.1104 (2003).  


Higher Initial Evaluation for PTSD

The present appeal arises from the initial rating assigned 
following the granting of service connection for PTSD.  
Consequently, separate ratings known as "staged ratings" are 
potentially assignable for different periods of time as 
warranted by the evidence.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Although the record appears to suggest 
some fluctuation in the degree of disability resulting from 
PTSD during the period covered by the service connection 
award, including evidence of a recent worsening of the 
disorder, the variation is not of such degree as to warrant 
the assignment of a staged rating for any particular period.  



In support of his service connection claim, the veteran 
submitted a November 2001 statement from a private 
psychologist, Dr. MC (initials), who had recently examined 
him.  The veteran reported flashbacks of incidents that had 
occurred in combat.  He described sleep problems, difficulty 
remembering dates, and an increasing depression.  He reported 
having nightmares in which he saw heads coming off and blood 
everywhere.  He related that he went virtually nowhere and 
had no friends.  The examiner stated that the veteran did 
very poorly with his usual functioning, and that his 
impairment in daily activities was severe to profound.  

On mental status examination, the veteran appeared highly 
troubled and extremely disordered with respect to general 
thinking and mood.  Other symptoms included a startle 
response associated with anxiety.  The Axis I diagnoses were 
PTSD, dysthymic disorder, anxiety disorder not otherwise 
specified, and alcohol abuse in remission.  Dependent 
personality traits were noted.  The Global Assessment of 
Functioning (GAF) score was 46.  

The veteran was examined by a private psychologist, Dr. LK, 
in January 2002.  He acknowledged preoccupation, flashbacks, 
nightmares and mood variability associated with PTSD.  More 
recently, he had had feelings of depression related to his 
physical health and to his economic and occupational status.  
He stated that he was not suicidal, unlike in the 1980's, and 
generally did not have active flashbacks when awake.  The 
examiner stated that the veteran's social functioning 
remained fairly well intact and that under stress, he 
experienced emotional deterioration.  

Sustained attention and concentration were reasonably intact.  
He appeared to be capable of relating to co-workers and 
supervisors without problems.  Adapting to changes in the 
environment could be anticipated to be difficult.  The Axis I 
diagnoses were PTSD, mood disorder due to medical problems, 
with depressive features, and cognitive disorder not 
otherwise specified (memory impairment).  The GAF score was 
50.  The examiner believed that PTSD most likely would never 
fully resolve.  

The veteran underwent a VA psychiatric examination in October 
2003.  The examiner noted that the veteran continued to have 
intrusive recollections and nightmares which occurred 2 or 4 
times per night and disrupted his sleep.  He related that he 
had very few interests.  He was able to go out and socialize 
with a few men for coffee but did not relate well or get 
close to people.  He had a reasonable range of emotional 
affect.  He described difficulty initiating sleep and being 
irritable.  He reported moderate hypervigilance, especially 
at night.  He had not worked since August 2001.  On 
examination the veteran was mildly dysphoric.  Thought 
content was focused on practical day-to-day issues.  He 
enjoyed seeing his grandchildren and had warm feelings toward 
his children.  Cognitive ability was not grossly impaired.  
The pertinent Axis I diagnosis was PTSD.  The GAF score was 
48.  The examiner expressed the opinion that there had been 
some increase in PTSD symptomatology.  

VA outpatient treatment records dated throughout the period 
of the service connection award show that the veteran is seen 
regularly by a psychiatrist and by a counseling therapist.  
The reported GAF scores range from 46 to 50, with 47 
predominating.  The veteran receives medication for his 
symptoms.  The matters discussed at the counseling sessions 
include recurring PTSD symptomatology, the veteran's wartime 
experiences, current severe health problems, family matters 
and the sale of the veteran's farm due to inability to 
perform the work necessary to maintain it.  

In an August 2003 statement, Dr. MC and an associate asserted 
that since the November 2001 evaluation the veteran had 
undergone a deterioration of his daily functioning and his 
ability to maintain employment.  The veteran complained that 
his PTSD was worse.  He continued to have nightmares but 
didn't have many flashbacks any more.  He reports initial, 
medial and final insomnia.  His daily activities were 
unstructured and unproductive, and he accomplished little due 
to fatigue, lack of patience and lack of concentration.  He 
had few outside activities and led a reclusive lifestyle.  


On examination, the flow of speech was markedly impaired.  
Affect and mood were depressed.  The veteran's thought 
content was preoccupied with Vietnam.  There was 
hypervigilance that indicated an apparent delusional system.  
There had been a worsening sense of dependency during the 
last 19 or 20 months.  His fund of information was poor.  
Memory was impaired.  Insight was fair bur judgment was poor.  
The examiner believed that the veteran would be unable to 
work in a competitive environment.  The pertinent diagnoses 
were PTSD, major depression, moderate with a borderline 
psychotic episode, and anxiety disorder not otherwise 
specified in partial remission.  The GAF score was 37.  The 
prognosis was characterized as poor.  

The record on appeal includes a copy of the veteran's 
complete Social Security Administration file.  


Analysis

The record is consistent in showing that the veteran's 
clinical picture is characterized by many of the cardinal 
symptoms of PTSD, including nightmares, flashbacks, numbing 
of responses to stimuli and an exaggerated startle response.  
The veteran also has symptoms of major depression which 
appear to be due in part to physical illness.  He experiences 
anxiety and has serious problems with insomnia and memory 
loss.  He has withdrawn from most human contacts outside of 
his family and leads a lifestyle that one examiner has 
described as reclusive and unproductive.  

The clinical picture is complicated by the fact that the 
veteran's psychiatric adjustment is also affected by 
psychiatric symptomatology for which service connection has 
not been expressly granted, including a depressive disorder 
associated with physical disabilities, an anxiety disorder, 
and a dependent personality disorder.  However, the 
impairment due to these disorders is not separately defined 
in the record and therefore may not be satisfactorily 
disassociated from the service-connected PTSD for rating 
purposes.  

When it is not possible to separate the effects of 
nonservice-connected disorders from those of service-
connected disorders, the Board is required under 38 C.F.R. 
§ 3.102 to resolve reasonable doubt in the claimant's favor 
and find that the manifestations are attributable to the 
service-connected disability.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996) (the Board is precluded from 
differentiating between symptomatology due to a nonservice-
connected disability and a service-connected disability in 
the absence of medical evidence which does so).  
Consequently, for the purpose of this decision, all 
psychiatric manifestations shown in the record will be 
considered to result from PTSD.  

The Board may not assign a disability evaluation on the basis 
of factors that are outside of the criteria established by 
regulation; to do so would be error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  Consideration must 
be limited to factors that are "inherent" in the rating 
criteria, and the characterizations of overall impairment 
provided by clinical personnel must not be disregarded.  
Massey¸ Id.  

The GAF scores reported in the record provide an important 
form of impairment classification.  The GAF scores recorded 
by VA medical personnel during the period covered by the 
service connection award range from a low of 47 to a high of 
50.  

The scores reported by a private examiner are somewhat lower 
- 46 in November 2002 and 37 in August 2003.  Under the 
criteria set forth in the Diagnostic and Statistical Manual 
of Mental Disorders of the American Psychiatric Association 
4th Edition (DSM-IV), scores from 51 to 60 are considered to 
represent moderate symptoms.  

Scores from 41 to 50 represent serious symptoms.  Scores from 
31 to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas such as 
work or school, family relations, judgment, thinking, or 
mood.  

The VA scores in the high 40's represent serious symptoms 
that clearly are consistent with a 50 percent rating and are 
arguably sufficient by themselves to support a 70 percent 
rating.  The lower scores reported by the private 
psychologist reflect the generally more severe disability 
described in his narrative summary of current examination 
findings.  The findings of the private examiner do not 
diverge from the VA reports to an extent that would warrant 
disregarding the GAF score of 37.  In that context, the GAF 
scores viewed as a whole appear to be most consistent with 
the level of disability required for a 70 percent rating.  

In applying the rating criteria, the weight given to the GAF 
scores must be consistent with the evidence describing the 
nature and severity of the actual impairment.  The record 
shows that the veteran has well-documented PTSD 
symptomatology of such nature as to permit a finding that he 
experiences "deficiencies in most areas," such as work, 
school, family relations, judgment, thinking or mood as 
identified in the criteria for 70 percent rating.  While he 
does not have some of the individual symptoms listed in the 
criteria, such as illogical or obscured speech or obsessional 
rituals, the overall level of impairment as measured by the 
GAF scores, with consideration of 38 C.F.R. § 4.7, equates 
most nearly with the criteria for a 70 percent rating and 
warrants an initial rating of 70 percent.  

However, the Board is unable to find that the criteria for a 
schedular 100 percent rating are met, even with consideration 
of 38 C.F.R. § 4.7.  The criteria for a schedular 100 percent 
rating require "total occupational and social impairment" due 
to symptoms of a nature and severity that are not documented 
in the present record, such as, for example, gross impairment 
of thought processes, delusions or hallucinations, or 
disorientation to time or space.  The reference to a 
delusional system in the private psychologist's report is not 
consistent with the other evidence of record and is 
insufficient by itself to support a total schedular 
evaluation.  The schedular requirement that there be total 
occupational and social impairment is not satisfied.  

Accordingly, the Board finds that the assignment of a 
70 percent schedular evaluation for PTSD is warranted but 
that a preponderance of the evidence is against the 
assignment of a rating higher than 70 percent.  

Where a preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  


Earlier Effective for the Grant of Service Connection for 
PTSD

The record shows that an informal claim for service 
connection and one other disability was received from the 
veteran on April 23, 2001.  This was the veteran's original 
claim for service connection for any disability.  Received 
from the veteran on June 21, 2002, was a formal claim for 
service connection, VA Form 21-526, Veterans Application for 
Compensation and/or Pension, by which the veteran requested 
service connection for PTSD and several other disabilities.  

After development of the evidentiary record pertaining to 
PTSD, the RO reviewed the claim for service connection for 
PTSD in February 2003.  The RO granted service connection for 
PTSD and assigned a 30 percent initial evaluation for the 
disorder from June 21, 2002.  By a May 2003 rating decision, 
the RO held that the effective date initially assigned was 
clearly and unmistakably erroneous.  The 30 percent initial 
evaluation was made effective from April 23, 2001, the date 
of receipt of the informal service connection claim.  

The selection of April 23, 2001, as the effective date of the 
service connection award reflects application of 38 
U.S.C.A. § 5110 and its implementing VA regulation, 38 C.F.R. 
§ 3.400, which specifies that the effective date of a service 
connection award based on a claim filed more than one year 
after service shall be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  

The granting of service connection for PTSD from April 23, 
2001, provides the earliest effective date that can be 
assigned on the basis of the April 23, 2001, informal service 
connection claim, consistent with the statute and 
regulations.  

The date of filing of a claim is controlling in 
determinations as to effective dates.  See Lalonde v. West, 
12 Vet. App. 377, 380 (1999) (citing Hazan v. Gober, 10 Vet. 
App. 511 (1997).  The evidence does not show, and the veteran 
does not contend, that a claim for service connection for 
PTSD, formal or informal, was filed before April 23, 2001.  

It should be noted in this regard that VA outpatient 
treatment records dated as early as February 2001 contain 
references to PTSD, and that VA regulations contain a 
provision stating that the date of VA outpatient treatment 
may in certain instances be accepted as the date of receipt 
of an informal claim.  38 C.F.R. § 3.157(b) (2003).  

However, the section operates only after a formal claim for 
compensation has previously been allowed (in which case the 
issue is entitlement to a higher rating of compensation) or 
when a formal claim for compensation has been disallowed for 
the reason that service-connected disability is 
noncompensable in degree.  See Servello v. Derwinski, 3 Vet. 
App. 196, 199-200 (1992).  

The regulation does not apply to an original service 
connection claim.  Consequently, the fact that the veteran 
received VA outpatient care before April 23, 2003, does not 
strengthen the claim for an earlier effective date since a 
claim for service connection that satisfies the requirements 
for recognition as a claim had not yet been received when the 
treatment was given.  

The Board must therefore find that the veteran's appeal for 
an effective date earlier than April 23, 2001, is without 
legal merit and must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).   


ORDER

Entitlement to an initial evaluation of 70 percent for PTSD 
is granted, subject to the criteria governing the payment of 
monetary awards.  

Entitlement to an effective date, prior to April 23, 2001, 
for the grant of service connection for PTSD is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



